DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US18/41259 filed 07/09/2018, which claims the benefit of the priority of US Provisional application 62/530,047 filed 07/07/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 01/14/2022 has been considered by the examiner.
Election/Restrictions
Claims 38 and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II to IV or based on the elected species, there without traverse in the reply filed on 04/22/2021. Applicant’s election without traverse of Group I drawn to a bioconjugate comprising a glycan and from 1-10 binding units of formula I or formula II in the reply filed on 04/22/2021 is acknowledged. 
Applicant further elects the following species: bioconjugate comprising a binding unit of formula I - ((X1)mX2)nX3-L, where X2 and X3 are absent, L is GSGSGSRR (SEQ ID NO: 4), m is 1, n is 1 and X1 is GQLYKSILY (SEQ ID NO: 5). As a result of the species election, claims 6, 12, 14, 15, 21, 22, 24, 25 and 32 are withdrawn from further consideration.
The elected species GSGSGSRR (SEQ ID NO: 4), is free of art and as result, the search was expanded to include other species and the rejection is set forth below.

Claim Status
 Claims 1, 8, 10, 16, 18-19, 23, 30, 35 and 45 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites sequences that do not fall under the limitation of 7-20 amino acids. Some of the sequences contain less than 7 amino acids. Applicant should amend the claims accordingly to solve this ambiguity.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 10, 16, 18-19, 30, 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0043023A1 (hereinafter “the ‘023 publication”) in view of US2009/0214598A1 (hereinafter “the ‘598 publication”) and US 2011/0020298A1 (hereinafter “the ‘298 publication”).

‘023 discloses a synthetic peptidoglycan comprising a glycan having from about 1 to about 80 collagen binding peptides bonded to the glycan [0008]. This reads on the instant claim 1 reciting a bioconjugate comprising a glycan and 1-50 binding units and where X2 and X3 are absent and X1 is a collagen binding unit. ‘023 further discloses that the glycan includes heparin [0013, 0025] and that the collagen binding peptide comprises amino acid sequence of selected from RRANAALKAGELYKSILY (SEQ ID NO: 2) and GELYKSILY (SEQ ID NO: 5) [0013, 0026, 0038] and that the peptide is covalently bonded to the glycan [0013, 0082, 0085, 0151]. With regards to m and n, if the number of collagen binding peptides is 1, and X2 and X3 are absent, then m is the number of collagen binding peptides, 1, and n is 1. ‘023 further teaches that the bioconjugate may have a spacer sequence comprising from one to about five amino acids including the sequence GSGSG and/or may also comprise from one to five arginine units (e.g., R, RR, RRR) and that the spacer can be attached to either the C-terminus or the N-terminus of the peptide to provide a point of attachment for a glycan or a glycan-linker conjugate [0092]. It should be noted that “about five” may include a few more amino acids such as 6 or 7. If the sequence GSGSG of ‘023 also includes two arginine to give GSGSGSRR, and that this sequence 
‘023 does not disclose the % functionalization of the glycan which is the limitation of claim 16.

With regards to the % functionalization of the glycan, ‘298 teaches collagen-binding synthetic peptidoglycan (title, abstract) and that the peptides may comprise the amino acid sequence GELYSILY (claim 15 and [0005]) and that the glycan may be heparin ([0005, 0012, 0075, 0087] and claims 15-17, 32-34, and 57). ‘298 teaches that one or more conservative amino acid substitutions [0138] and further Table 1 of ‘298 discloses a list of conservative substitution that can be made and specifically discloses that the amino acid glutamic acid (E) can be substituted for Glutamine (Q) [00140-0141]. ‘298 teaches the similar MW range as the instant application and teaches the same number of peptides per glycan as in the instant application (0178 and Example 8) thus disclosing the % functionalization of the glycan that overlaps the instant claim 16. ‘298 further teaches the number of peptides bound to the glycan can be from about 4 peptides per glycan [0052, 0053, and 0180]. ‘289 discloses that the collagen-binding synthetic peptidoglycans influence the morphological, mechanical, and biological characteristics of collagen matrices [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘023, ‘598 and ‘298 and prepare a bioconjugate that comprises a glycan and from about 1 to about 50 binding units covalently 
Regarding claim 10, ‘023 discloses that the collagen binding peptide comprises amino acid sequence including RRANAALKAGELYKSILY (SEQ ID NO: 2) and GELYKSILY (SEQ ID NO: 5) ([0013, 0026, 0038] and claim 15). ‘023 discloses 15 sequences some which encompass the instant X1. ‘023 further discloses 7 out of the 15 sequences that comprises 3-10 amino acids making the instant claim 10 obvious. Additionally, because the number of collagen binding peptides specifically identified as being suitable by ‘023 is only 15, the ordinary skilled artisan would be able to at once envisage the instant collagen binding peptide. 
Regarding claim 16, ‘298 teaches that the glycan may be heparin ([0005, 0012, 0075, 0087] and claims 15-17, 32-34, and 57) and further teaches the similar MW range as the instant application and teaches the same number of peptides per glycan as in the instant application (0178 and Example 8) thus disclosing the % functionalization of the glycan that overlaps the 
Regarding claim 18, ‘023 discloses that the glycan includes heparin (claim 11 and [0013, 0025, 0037, 0045, 0046]). Additionally, because the number of possible glycans specifically identified as being suitable by ‘023 is only 10, the ordinary skilled artisan would be able to at once envisage the glycan being heparin.
Regarding claim 19, ‘023 discloses that the synthetic peptidoglycan comprising a glycan having from about 1 to about 80 collagen binding peptides bonded to the glycan (claim 1, and [0008, 0016]. In other embodiments, ‘023 discloses n is 1-50, 1-7 or 1-5 [0099-0114]. In addition, ‘023 further discloses that the peptide-linker conjugate, (the linker may also include the GS spacer ([0137] and claim 13)), may be about 1-10 in number i.e. x is 1-10 (see [0099-0106]). 
Regarding claim 30, ‘023 discloses a synthetic peptidoglycan comprising a glycan having from about 1 to about 80 collagen binding peptides bonded to the glycan [0008] and that the collagen binding peptide comprises amino acid sequence of selected from RRANAALKAGELYKSILY (SEQ ID NO: 2) and GELYKSILY (SEQ ID NO: 5) [0013, 0026, 0038]. ‘023 further teaches that the bioconjugate may have a spacer sequence comprising from one to about five amino acids including the sequence GSGSG and/or may also comprise from one to five arginine units (e.g., R, RR, RRR) and that the spacer can be attached to either the C-terminus or the N-terminus of the peptide to provide a point of attachment for a glycan or a glycan-linker conjugate [0092]. This reads on a spacer of about 10 amino acids. The linker conjugate reads on the peptide and spacer being a binding unit that connects or conjugates to 1 where seven of the peptides disclosed by ‘023 contain 6-10 amino acids, which reads on the instant 3-10 amino acids. The spacer reads on L which comprises 1-5 amino acids and/or 1-5 arginine units. Furthermore, the ‘598 teaches spacers that may be Gly-Ser-Gly-Ser and which may be about 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 amino acids in length [0258]. The disclosures render obvious L having 7-20 amino acids. ‘023 teaches that the collagen binding peptides may be from about 1 to about 80, which reads on m and n including 1 and X2 and X3 are absent. ‘023 further discloses that the spacer can also comprise non-amino acid moieties, such as polyethylene glycol (PEG), 6-aminohexanoic acid, or combinations thereof [0092]. The disclosures renders obvious the instant claim 30.
Regarding claim 35, ‘023 discloses that the collagen binding peptide comprises amino acid sequence of selected from RRANAALKAGELYKSILY (SEQ ID NO: 2) and GELYKSILY (SEQ ID NO: 5) [0013, 0026, 0038]. This reads on X1. ‘023 further discloses that that one or more amino acids on the peptide can be conservatively substituted. Table 1 of ‘023 discloses a list of conservative substitution that can be made and specifically discloses that the amino acid glutamic acid (E) can be substituted for Glutamine (Q) ([0130, 0131] and Table 1). When the peptide of ‘023, GELYKSILY (SEQ ID NO: 5), has the E substituted with Q, it reads on the instant peptide GQLYKSILY (SEQ ID NO: 5).
Regarding claim 45, ‘023 further discloses that the spacer sequence comprising from one to about five amino acids including the sequence GSGSG and/or may also comprise from one to five arginine units (e.g., R, RR, RRR) and that the spacer can be attached to either the C-terminus or the N-terminus of the peptide to provide a point of attachment for a glycan or a glycan-linker conjugate [0092]. If two arginine units are selected, the spacer may have the 
In summary, the instant bioconjugate comprising a glycan such as heparin, and 1-50 binding units of collagen binding peptide and a spacer comprising the instant SEQ ID NOS. is disclosed as well as suggested by ‘023.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the "[e]xemplary spacers" of the '023 publication (see paragraph [0092]) explicitly teaches spacer sequences of one, two, three, four, and five units, but none of six or more units. To the extent that these spacer sequences can be combined (which is required to reach the Office's interpretation), one skilled in the art is already faced with hundreds of options to choose from. Therefore, they would not "envisage" any non-disclosed six-unit option (e.g. GSGSGS), much less "at once envisage" any hypothetical eight-unit sequence including the GSGSGS sequence. Applicant further argues that one skilled in the art cannot at once envisage the eight-unit spacer sequence also because the explicit language "from one to about five" on line 4 of paragraph [0092] leaves no room for such eight-unit sequence, particularly in view of the definition of the term "about" and that the term "about" when used before a numerical designation, e.g., temperature, time, amount, and concentration, including range, indicates approximations which may vary by (+) or (-) 10%, 5% or 1%. Applicant further argues that one skilled in the art can envisage an eight-unit spacer sequence (a position Applicant explicitly declines to subscribe to), they still cannot at once envisage the particular sequence of GSGSGSRR. As already established above, the "or" language emphasized above teaches arginine units as an alternative to sequences with glycine units (whether or not the optional serine units are included). The paragraph (or anywhere else) does not recite a conjunction between glycine and arginine. Neither does the paragraph teach a conjunction between serine and arginine, much less a three-way conjunction among glycine, serine, and arginine as required to reach the claimed species of GSGSGSRR. Thus, no one skilled in the art can "at once envisage" such a particular sequence.
The arguments above have been fully considered but are unpersuasive because the new rejection further considers the teachings of the ‘598 publication which teaches that the spacer may have up to 10 amino acids and that the spacer is a Gly-Ser spacer. Furthermore, the definition of “about” in ‘023 is only limited to temperature, time, amount, and concentration, including range, but not the number of amino acids. This argument is therefore unpersuasive. The ‘023 publication teaches adding arginines on the spacer and ‘593 teaches bioconjugates where the spacer can have up to 10 amino acids. One of ordinary skill in the art would be motivated to experiment with different spacer that fit the teachings of the cited references thus arriving to the instant spacer.

Applicant further argues that the number of arginine close to the glycan directly correlates with the EC50. FIG. 11 further illustrates that compound 4 (having two arginine within the first five amino acids from the glycan) has a dissociation contact Kd that is less than half of that of compound 5 which does not include arginine but otherwise similar. For another example, FIG. 5 compares EC50 of compounds 4, 9, and 10 which include identical amino acid components albeit with different arrangements.
The arguments are not persuasive because as stated earlier, the spacer GSGRR (instant SEQ ID NO: 111 is suggested by ‘023 and the arginines in the spacer are within the first five amino acids from the glycan. There is therefore an expectation that the spacer of ‘023 would exhibit similar results. With respect to the spacer of 7-20 amino acids, ‘598 teaches a Gly-Ser spacer and that they may be up to 10 amino acids in length. One of ordinary skill in the art who has read both references would be motivated different spacer for their effectiveness in collagen binding. In addition, only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Therefore, “a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990)” (See MPEP 2144.09 VII). In the instant case, the instant bioconjugate of formula I is disclosed and suggested by the cited references rendering obvious the instant claims.

EXAMINER’S COMMENT
The binding unit of formula I where X1-GSGSGSRR- (SEQ ID NO: 4) and the binding unit GQLYKSILYGSGSGSRR-NHNH- (SEQ ID NO: 6) is free of art.
The closest prior art is US 2017/0043023 (hereinafter “the ‘023 publication”).
‘023 discloses a synthetic peptidoglycan comprising a glycan having from about 1 to about 80 collagen binding peptides bonded to the glycan [0008]. This reads on the instant claim 1 reciting a bioconjugate comprising a glycan and 1-10 binding units and where X2 and X3 are absent and X1 is a collagen binding unit. ‘023 further discloses that the glycan includes heparin [0013, 0025] and that the collagen binding peptide comprises amino acid sequence of selected from RRANAALKAGELYKSILY (SEQ ID NO: 2) and GELYKSILY (SEQ ID NO: 5) [0013, 0026, 0038] and that the peptide is covalently bonded to the glycan [0013, 0082, 0085, 0151]. With regards to m and n, if the number of collagen binding peptides is 1, and X2 and X3 are absent, then m is the number of collagen binding peptides, 1, and n is 1. ‘023 further teaches that the bioconjugate may have a spacer sequence comprising from one to about five amino acids including the sequence GSGSG and/or may also comprise from one to five arginine units (e.g., R, RR, RRR) and that the spacer can be attached to either the C-terminus or the N-terminus of the peptide to provide a point of attachment for a glycan or a glycan-linker conjugate [0092]. Table 1 of ‘023 discloses a list of conservative substitution that can be made and specifically discloses that the amino acid glutamic acid (E) can be substituted for Glutamine (Q) ([0130, 0131] and Table 1). When the peptide of ‘023, GELYKSILY (SEQ ID NO: 5), has the E substituted with Q, this reads on the instant peptide GQLYKSILY (SEQ ID NO: 5).

Claim Objections
Therefore, claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 10, 16, 18-19, 30, 35 and 45 are rejected. Claims 8 and 23 are objected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615